Name: Commission Regulation (EU) NoÃ 334/2011 of 7Ã April 2011 amending Regulation (EU) NoÃ 185/2010 laying down detailed measures for the implementation of the common basic standards on aviation security Text with EEA relevance
 Type: Regulation
 Subject Matter: transport policy;  technology and technical regulations;  air and space transport
 Date Published: nan

 8.4.2011 EN Official Journal of the European Union L 94/12 COMMISSION REGULATION (EU) No 334/2011 of 7 April 2011 amending Regulation (EU) No 185/2010 laying down detailed measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1) and in particular Article 4(3) thereof, Whereas: (1) The restrictions on liquids, aerosols and gels carried by passengers arriving on flights from third countries and transferring at Union airports create certain operational difficulties at those airports and cause inconvenience to the passengers concerned. (2) Commission Regulation (EU) No 358/2010 of 23 April 2010 amending Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (2) provides for exemptions to permit the carriage by passengers of liquids, aerosols and gels obtained at certain airports situated in third countries. Those exemptions expire on 29 April 2011. (3) Those exemptions have facilitated operations and convenience as regards transfer passengers carrying liquids, aerosols and gels arriving on flights from third countries and transferring at Union airports, whilst maintaining a high level of aviation security. Provided that the conditions under which those exemptions were granted continue to be met at those airports in third countries, those benefits should be retained. (4) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (3) should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Civil Aviation Security set up by Article 19(1) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 105, 27.4.2010, p. 12. (3) OJ L 55, 5.3.2010, p. 1. ANNEX In the Annex to Regulation (EU) No 185/2010, Chapter 4, point 4.1.3.4(g) is replaced by the following: (g) obtained at an airport situated in a third country listed in Attachment 4-D, on condition that the LAG is packed in a STEB inside which satisfactory proof of purchase at airside at that airport within the preceding 36 hours is displayed. The exemptions provided for in this point shall expire on 29 April 2013..